Citation Nr: 1616882	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for stomach disorder, to include as secondary to service-connected disabilities. 

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, acromioclavicular joint spur (right shoulder disability).  

5.  Entitlement to a rating in excess of 20 percent for hypertension. 

6.  Entitlement to a compensable rating for status post right orchiectomy.

7.  Entitlement to a compensable rating for mild left tendo Achilles tendinitis. 

8.  Entitlement to a compensable rating for capsulitis, first and second metatarsophalangeal joint of the left foot.

9.  Entitlement to a compensable rating for bilateral hearing loss with chronic recurrent otitis media (previously right ear hearing loss with chronic recurrent otitis media. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty from October 1981 to October 2001, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO in Decatur, Georgia.  

In June 2015, the Board remanded this case to afford the Veteran a Board video conferment hearing.  However, in February 2016, the Veteran, through his representative, withdrew his request for a Board hearing.  

By rating decision in February 2010, the RO increased the disability ratings for the right shoulder disability and hypertension to 20 percent each, both effective May 4, 2007, the date of claim for increase.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 

Moreover, in a March 2013 rating decision, the RO awarded service connection for hearing loss of the left ear and changed the description of the Veteran's hearing loss disorder from right ear hearing loss to bilateral hearing loss.  As such, this issue has been characterized as set forth on the front page of this decision.  

In a June 2014 rating decision, the RO denied service connection for PTSD.  In January 2015, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

In February 2016, the Veteran's representative submitted additional medical evidence along with a waiver of RO consideration of such evidence.

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The decision on the issue of entitlement to service connection for hyperlipidemia is set forth below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. In a July 2007 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2014).  The Veteran's service treatment and personnel records are on file. The record also contains clinical evidence from Brooke Army Medical Center  establishing that the Veteran has a current laboratory finding hyperlipidemia.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The Board recognizes that the Veteran has indicated that there may be VA treatment records not currently of record.  Nevertheless, given that the Board acknowledges that the Veteran has hyperlipidemia and the Veteran has not asserted that such laboratory finding has resulted in a chronic, current disability, these records are not relevant to the current claim.  In sum, the facts are not in dispute and resolution of the Veteran's appeal is dependent on interpretation of VA regulations.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Moreover, given the basis for the Board's decision, a VA examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4) (2015).  Absent evidence of a current disability for which service connection can be granted, a remand for an examination would only result in unnecessarily delaying this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994); see also Pratt v. Nicholson, 20 Vet. App. 252   (2006); Dela Cruz v. Principi, 15 Vet. App. 143   (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

In sum, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran is seeking service connection for hyperlipidemia.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

As noted above, clinical records from Brooke Army Medical Center shows a laboratory finding of hyperlipidemia.  The evidence, however, does not show that the Veteran has any disability associated with his hyperlipidemia.  In this regard, the Veteran himself has not asserted that any current, chronic disability due to his hyperlipidemia.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439   (1995).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has elevated hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hyperlipidemia is denied.


REMAND

Initially, the Board notes that in his May 2007 claim, the Veteran reported that he received treatment for all of his disabilities at the Kerrville, Texas VA Hospital and at the South Texas Veterans Health Care System.  However, these records have not been associated with the Veteran's electronic record.  Moreover, the record shows that the Veteran moved to Georgia in approximately November 2012.  As such, the AOJ should also determine whether the Veteran has received any VA treatment in Georgia.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain all VA treatment records dated from these facilities.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran is seeking service connection for migraine headaches and a stomach disorder.  He has asserted that his symptoms began while on active duty and have continued to the present.  Service treatment records do document reports of headaches and stomach symptoms.  There also appears to be some indication in the clinical records that these disorders may be related to the Veteran's service-connected disabilities and medications taken for such disabilities.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any currently migraine headaches and stomach disorder, to include whether these disorders are proximately due to or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the issues of entitlement to increased ratings for right shoulder disability, hypertension, status post right orchiectomy, mild left tendo Achilles tendinitis and capsulitis, first and second metatarsophalangeal joint of the left foot, the record shows that the Veteran was last scheduled for VA examinations to address the severity of these disabilities in November 2010 to which the Veteran failed to report.  However, a review of the notice sent to the Veteran regarding these examinations shows that the notice was not sent to the Veteran's then current address of record.  As it appears that the Veteran may not have received notice of these examinations, the Board finds that good cause has been shown for his failure to report to the previous VA examinations.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, he should be afforded appropriate medical examinations-with notice to current address-to assess the current severity of these disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A current examination of the severity of the Veteran's bilateral hearing loss with chronic otitis media also should be conducted, which should include a description of any functional effects caused by the hearing disability.  

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Moreover, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.  

Lastly, it does not appear that the Veteran has received VCAA notice concerning the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  This should be accomplished.    

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice informing him of the information and evidence necessary to establish service connection on a secondary basis.

2.  Contact the Veteran and request authorization to obtain any relevant outstanding private medical records consistent with the requirements set out in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  Obtain the Veteran's VA treatment records from Kerrville, Texas VA Hospital and South Texas Veterans Health Care System; and determine whether the Veteran has received any VA treatment in Georgia since moving there in approximately November 2012.  All reasonable attempts should be made to obtain such records.  

4.  After obtaining any additional records, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed migraine headaches and stomach disorder.  The record should be made available to the examiner for review in connection with the examination.

After reviewing the record and examining the Veteran, the examiner should clearly delineate whether the Veteran has a chronic headache disorder and stomach disorder.  Thereafter, with respect any diagnosed disorder, the examiner should offer an opinion as to the following:
	
	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to any in-service disease or injury. 

ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is proximately due to, or caused by, the Veteran's service-connected disabilities, to include any medications taken for such disabilities. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by the Veteran's service-disabilities, to include any medications taken for such disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts (including the Veteran's lay statements, service treatment records and post-service treatment records) and medical principles involved.         

5.  After obtaining any additional records, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and severity of his service-connected right shoulder disability; hypertension; status post right orchiectomy; mild left tendo Achilles tendinitis; capsulitis, first and second metatarsophalangeal joint of the left foot; and bilateral hearing loss with chronic recurrent otitis media.  The record should be made available to the examiner(s) for review.  Any medically indicated tests should be accomplished.  

With respect to the service-connected right shoulder disability, the examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

With respect to the service-connected hypertension, the examiner should render all appropriate findings needed to evaluate the Veteran's hypertension under applicable rating criteria.  Specifically, the examiner should indicate whether the Veteran's diastolic pressure is predominantly 120 or more.   

With respect to the service-connected status post right orchiectomy, the examiner should render all appropriate findings needed to evaluate the Veteran's disorder under applicable rating criteria.  Specifically, the examiner should indicate whether the Veteran's left testis has also been removed.   

With respect to the mild left tendo Achilles tendinitis, the examiner should render all appropriate findings needed to evaluate the Veteran's disorder under applicable rating criteria for both the foot and ankle.  Range of motion of the ankle should be set out and the examiner should indicate whether the Veteran's disorder is characterized as slight, moderate, moderately severe or severe.     

With respect to the service-connected capsulitis, first and second metatarsophalangeal joint of the left foot, the examiner should render all appropriate findings needed to evaluate the Veteran's disorder under applicable rating criteria.  Specifically, the examiner should indicate whether the Veteran's disorder is characterized as moderate, moderately severe or severe.     

With respect to the Veteran's bilateral hearing loss with chronic recurrent otitis media, the examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should also render all appropriate findings needed to evaluate the Veteran's otitis media under applicable rating criteria.  

With respect to all the disorders, the examiner should discuss the functional impact such disabilities have on the Veteran's activities of daily living and employment. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


